                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 PATRICK LEXIS,
      Plaintiff,

         v.
                                                               No. 3:18-cv-00956 (JAM)
 STEPHEN FAUCHER et al.,
      Defendants.

         ORDER DISMISSING COMPLAINT PURSUANT TO 28 U.S.C. § 1915A

       Plaintiff Patrick Lexis is a sentenced prisoner in the custody of the Connecticut

Department of Correction. He has filed a civil rights complaint pursuant to 42 U.S.C. § 1983

alleging in principal part that prison officials were deliberately indifferent to his serious medical

needs. After initial review, I conclude that Lexis has failed to allege plausible grounds for relief.

Accordingly, I will dismiss the complaint without prejudice pursuant to § 1915A(b).

                                           BACKGROUND

       Lexis is currently incarcerated at the Corrigan-Radgowski Correctional Center (Corrigan-

Radgowski). Doc. #18. His complaint names the following ten defendants: Warden Stephen

Faucher; Lieutenant Conger; Correctional Officers Nemeth, Milton, Sheffield, and Parade; and

Nurses Laura, Frasier, Sarah, and Larisa Anisimov. Docs. #1 and #19.

       The following allegations are accepted as true solely for the purposes of the Court’s

initial review. On February 12, 2018, Lexis was confined in the restrictive housing unit (RHU) at

Corrigan-Radgowski. See Doc. #1 at 6 (¶ 1). That morning, defendant Nemeth released Lexis

from his cell to take a shower. Ibid. (¶ 2). When Lexis entered the shower area, he noticed that

there were no lights, privacy curtains, or rubber mats on the floors in or around the shower stalls.

Ibid. (¶ 3). Lexis asked Nemeth why there were no lights or curtains in the showers. Id. at 7 (¶ 5).




                                                  1
Nemeth told Lexis that he had informed the Warden multiple times about the lack of curtains and

lighting. Ibid.

        Lexis entered the shower wearing shower shoes that were falling apart. Id. at 6 (¶ 3). He

dropped the soap several times because it was difficult to “place [his] soap in the soap dish” due

to the lack of light in the shower. Id. at 7 (¶ 7). He was able to wash his body and face. Ibid.

After Lexis had finished showering, Nemeth handcuffed his wrists and opened the gate to permit

him to exit the shower. Ibid. (¶ 9). When Lexis attempted to step out of the shower shoes and

into his “blue shoes,” he slipped and fell on his back. Ibid. (¶ 10). He injured his back and ankle.

Ibid. Nemeth grabbed his left arm to pull him up, but Lexis complained that he was in pain and

asked Nemeth to call a nurse. Id. at 8 (¶¶ 11-12). In response to a medical code called by

Nemeth, Nurses Laura and Frasier arrived in the shower area. Ibid. (¶ 13). Laura “was rude and

sarcastic” toward Lexis and asked whether he “needed a wheelchair.” Ibid. She was distracted by

comments made by occupants of surrounding cells even as Lexis indicated that he was

experiencing back and ankle pain. Ibid.

        Lexis’s left leg began to shake uncontrollably. Ibid. (¶ 16). Frasier touched Lexis’s toes,

and Lexis indicated that his toes hurt. Ibid. His back and ankle hurt when he tried to move. Ibid.

(¶ 17). Frasier brought a stretcher to be used to transfer Lexis to the medical department. Id. at 9

(¶ 19). Officer Milton attempted to lift Lexis onto the stretcher, but Lexis stated that he wanted

the nurses to lift him. Ibid. After the nurses placed him on the stretcher, he began to scream

because of substantial pain in his back. Ibid. (¶ 20).

        When Lexis arrived at the medical unit, Nurse Anisimov indicated that she would be

giving him an injection to treat his symptoms. Ibid. (¶ 21). Officers Sheffield and Doe held Lexis

down while Anisimov injected “Teranol” into his left arm. Ibid. (¶ 22). He also received a



                                                  2
medication called “Flexoral” to treat his painful back spasms. Ibid. (¶ 23). He fell asleep and did

not wake up until 3:30 p.m. Ibid.

       When Sheffield toured the medical unit that afternoon, Lexis stated that he had not

received lunch. Ibid. (¶ 24). Sheffield indicated that dinner would be served in an hour and that

he would inform the next shift officer that Lexis wanted dinner. Ibid. (¶ 25).

       At 4:00 p.m., Lexis asked Frasier if he could call his mother and whether an officer could

take photographs of the injury to his back. Ibid. (¶ 26). Frasier shook her head no and left the

medical unit. Ibid. (¶ 27).

       At dinnertime, Sarah checked Lexis’s back, took his vital signs and provided him with a

container to urinate in. Id. at 10 (¶ 28). In examining Lexis, she observed a scrape on the left side

of his back. Ibid. (¶ 29). Lexis indicated that he felt a burning sensation in that area. Id. Sarah

refused to photograph the scrape and left the medical unit. Ibid. (¶ 30).

       On February 13, 2018, Parade refused to provide Lexis with breakfast. Ibid. (¶ 31). She

stated that there was no documentation indicating that he could not walk. Ibid. Later that day, a

medical supervisor cleared Lexis to return to the RHU, provided him with a bottom bunk pass

for thirty days, and renewed the prescription for Flexoral to treat his painful back spasms. Ibid. (¶

32). A week later, even though Lexis continued to complain about his back, a medical provider

discontinued the prescription for Flexoral. Ibid. (¶ 33).

       Lexis has lost sleep every night since his accident and has experienced numbness,

tingling, pain, high blood pressure, stress, and depression. Id. at 10 (¶¶ 34-35). He has undergone

two x-rays since the accident and has been taking Motrin to treat his pain symptoms. Ibid. (¶ 34).

He seeks money damages and does not request injunctive relief. Id. at 7.




                                                   3
                                                   DISCUSSION

         Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint (1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

         In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation of a pro

se complaint, a prisoner’s pro se complaint may not survive dismissal if its factual allegations do

not meet the basic plausibility standard. See Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014).1

         Moreover, because the Court’s obligation to conduct an initial review requires

consideration of whether any defendant may be immune from relief, see 28 U.S.C. §

1915A(b)(2), the Court may appropriately consider qualified immunity at the initial review stage.

See Story v. Foote, 782 F.3d 968, 969-70 (8th Cir. 2015). Accordingly, as to any claim for

money damages against a prison official in the official’s individual capacity, the Court must



1
 The Court limits its review for purposes of 28 U.S.C. § 1915A to federal law claims. That is because the core
purpose of an initial review order is to make a speedy initial screening determination of whether the lawsuit may
proceed at all in federal court and should be served upon any of the named defendants. If there are no facially
plausible federal law claims against any of the named defendants, then the Court would decline to exercise
supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367.


                                                          4
consider whether the complaint alleges facts to show a violation of clearly established law such

that any objectively reasonable prison official would have known that he was violating the

plaintiff’s constitutional rights. See, e.g., Mara v. Rilling, 921 F.3d 48, 68-69 (2d Cir. 2019).

       Official capacity claims

       As a threshold matter, I will dismiss Lexis’s official-capacity claims for money damages,

because “[n]either a State nor its officials acting in their official capacities are ‘persons’ under 42

U.S.C. § 1983.’” Huminski v. Corsones, 396 F.3d 53, 70 (2d Cir. 2005) (quoting Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989)). Lexis does not seek prospective injunctive relief

that might otherwise allow him to maintain a suit against the State or any of the individual

defendants in their official capacity. See ibid. That leaves only Lexis’s individual-capacity claims

against the ten defendants for money damages.

       Deliberate indifference to safety and serious medical needs

       The Eighth Amendment to the U.S. Constitution protects against the infliction of cruel

and unusual punishment. U.S. Const. Amend. VIII. The Supreme Court has long recognized that

prison officials violate the Eighth Amendment if they are deliberately indifferent to a substantial

risk of serious harm or to the serious medical needs of a sentenced prisoner. See Farmer v.

Brennan, 511 U.S. 825, 828 (1994); Estelle v. Gamble, 429 U.S. 97, 104 (1976).

       A deliberate indifference claim has two requirements. First, the prisoner must allege that

he was subject to an objectively serious risk of harm or serious medical need, as distinct from

what a reasonable person would understand to be a minor risk of harm or minor medical need.

Second, the prisoner must allege that a defendant prison official acted not merely carelessly or

negligently but with a subjectively reckless state of mind reflecting actual awareness of a

substantial risk that serious harm to the prisoner would result. See, e.g., Spavone v. N.Y. State



                                                   5
Dept. of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013); Hilton v. Wright, 673 F.3d 120, 127 (2d

Cir. 2012).

       Lexis alleges that Faucher and Conger were deliberately indifferent to his safety because

they did not act to repair the shower in which Lexis was injured. Doc. #1 at 11 (¶¶ 40-41). He

also alleges that Nemeth and Milton showed deliberate indifference to a risk of harming him

when Nemeth attempted to raise Lexis to a standing position after his fall coming out of the

shower and Milton attempted to lift him onto a stretcher without assistance. Id. at 8, 9 (¶¶ 12,

19). He also alleges that Sheffield and Parade were deliberately indifferent when they failed to

provide him with two meals. Id. at 9-10 (¶¶ 24-25, 31).

       I conclude that none of these alleged actions are sufficiently serious to support a claim for

a violation of the Eighth Amendment. Even if the facts alleged are true, it cannot be said that any

objectively reasonable prison official would have known that the alleged actions amounted to a

violation of Lexis’s right to be free from cruel and unusual punishment. See, e.g., Green v.

Maldonado, 2017 WL 3568662, at *3 n.1 (D. Conn. 2017) (“[T]he slippery conditions of the

shower, i.e. the standing water or slippery surface, alone would not give rise to an Eighth

Amendment claim.”); Hawkins v. Nassau Cty. Corr. Facility, 781 F. Supp. 2d 107, 112-114

(E.D.N.Y. 2011) (same); Foster v. Redenius, 2009 WL 1212888, at *6 (E.D. Cal.) (periodic

deprivation of meals not sufficiently serious absent evidence of effect on health), report and

recommendation adopted, 2009 WL 7327153 (E.D. Cal. 2009), aff’d sub nom. Foster v. Noyce,

420 F. App’x 720 (9th Cir. 2011).

       As to the nurse defendants, Lexis further alleges that Laura was deliberately indifferent to

his serious medical needs when she arrived to assist him after he slipped near the shower and

repeatedly said to him, “I know I’m not the one who fell – you did.” Doc. #1 at 8 (¶¶ 13-18). He



                                                 6
further claims that Anisimov showed deliberate indifference in her conduct toward him when she

administered Teranol by injection. Id. at 9 (¶ 22). He claims that Frasier and Sarah failed to

document his injuries by taking photographs of the injuries on his back. Id. at 9-10 (¶¶ 26-30).

He alleges generally that he “struggled” to receive adequate pain medication, and that the Motrin

he received has not worked to alleviate the pain caused by his fall. Id. at 10 (¶ 34). All these

allegations against the nurse defendants sound at best in the nature of medical negligence rather

than subjective reckless disregard for serious medical needs. Moreover, taking these allegations

as true, I cannot conclude that any objectively reasonable prison nurse would have believed that

these actions violated clearly established law and rose to the level of violating Lexis’s

constitutional right to be free from cruel and unusual punishment.

                                             CONCLUSION

        For the foregoing reasons, the Court DISMISSES the complaint pursuant to 28 U.S.C. §

1915A. The Clerk of Court shall close this case. If Lexis believes there are additional facts that

would establish plausible grounds for relief, then he may file by July 1, 2019, an amended complaint

that alleges such facts, and the Court will then re-open this case to conduct another initial review of

the proposed amended complaint pursuant to 28 U.S.C. § 1915A.

        It is so ordered.

        Dated at New Haven this 3d day of June 2019.

                                                        /s/ Jeffrey Alker Meyer
                                                        Jeffrey Alker Meyer
                                                        United States District Judge




                                                    7
